

113 SCON 32 IS: Expressing the sense of Congress regarding the need for investigation and prosecution of war crimes, crimes against humanity, and genocide, whether committed by officials of the Government of Syria, or members of other groups involved in civil war in Syria, and calling on the President to direct the United States Permanent Representative to the United Nations to use the voice and vote of the United States to immediately promote the establishment of a Syrian war crimes tribunal, and for other purposes.
U.S. Senate
2014-02-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS2d SessionS. CON. RES. 32IN THE SENATE OF THE UNITED STATESFebruary 25, 2014Mr. Durbin (for himself and Mr. Rubio) submitted the following concurrent resolution; which was referred to the Committee on Foreign RelationsCONCURRENT RESOLUTIONExpressing the sense of Congress regarding the need for investigation and prosecution of war
			 crimes, crimes against humanity, and genocide, whether committed by
			 officials of the Government of Syria, or members of other groups involved
			 in civil war in Syria, and calling on the President to direct the United
			 States Permanent Representative to the United Nations to use the voice and
			 vote of the United States to immediately promote the establishment of a
			 Syrian war crimes tribunal, and for other purposes.Whereas the Government of Syria is reported to have
			 engaged in widespread torture, rape, and massacre of civilians, including
			 by
			 means of chemical weapons, most recently on or about August 21, 2013;Whereas other groups involved in civil war in Syria,
			 including the al-Nusra Front, are reported to have engaged in torture,
			 rape,
			 summary execution of government soldiers, kidnapping for ransom, and
			 violence
			 against civilians, including Christians and others who are not Sunni
			 Muslims;Whereas these and other actions perpetrated by the
			 Government of Syria and other groups involved in civil war in Syria may
			 constitute war crimes, crimes against humanity, and genocide;Whereas Syria is not a state-party to the Rome Statute of the International Criminal Court, done at
			  Rome July 17, 1998, and
			 is not a member of the International Criminal Court;Whereas the international community has previously
			 established ad hoc tribunals through the United Nations to bring justice
			 in
			 specific countries where there have been war crimes, crimes against
			 humanity,
			 and genocide;Whereas ad hoc tribunals, including the International
			 Criminal Tribunal for the former Yugoslavia, the International Criminal
			 Tribunal for Rwanda, and the Special Court for Sierra Leone, have
			 successfully
			 investigated and prosecuted war crimes, crimes against humanity, and
			 genocide,
			 and there are many positive lessons to be learned from these three ad hoc
			 tribunals; andWhereas any lasting, peaceful solution to civil war in
			 Syria must be based upon justice for all, including members of all
			 factions,
			 political parties, ethnicities, and religions: Now, therefore, be it1.Short titleThis concurrent resolution may be cited as
			 the Immediate Establishment of Syrian War Crimes Tribunal
			 Resolution.2.Sense of
			 CongressIt is the sense of
			 Congress that—(1)the United States Government should urge the
			 Government of Syria and other groups involved in civil war in Syria to
			 implement an immediate cease fire and engage in negotiations to end the
			 bloodshed;(2)the United States Government should publicly declare
			 that it is a requirement of basic justice that war crimes, crimes against
			 humanity, and genocide, whether committed by officials of the Government
			 of
			 Syria, or members of other groups involved in civil war in Syria, should
			 be
			 investigated and prosecuted;(3)the President
			 should direct the United States Permanent Representative to the United
			 Nations to use the
			 voice and vote of the United States to immediately promote the
			 establishment of
			 a Syrian war crimes tribunal, an ad hoc court to prosecute the
			 perpetrators of
			 such serious crimes committed during the civil war in Syria;(4)in working with other countries to
			 establish a Syrian war crimes tribunal, the United States Government
			 should promote
			 judicial procedures that enable the prosecution of the most culpable
			 persons
			 guilty of directing such serious crimes;(5)the United States Government should make an immediate priority the collection of
			 information that can be supplied to a Syrian war crimes tribunal for use
			 as
			 evidence to support the indictment and trial of any person involved in
			 civil
			 war in Syria and responsible for war crimes, crimes against humanity, or
			 genocide in Syria; and(6)the United States Government should urge other
			 interested states to apprehend and deliver into the custody of a Syrian
			 war
			 crimes tribunal persons indicted for war crimes, crimes against humanity,
			 or
			 genocide in Syria and urge such states to provide information pertaining
			 to
			 such crimes to the tribunal.